DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement submitted on April 12, 2021 has been considered by the Examiner and made of record in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by OVSIYENKO (U.S. Patent Application Publication # 2016/0344612 A1).
Regarding claims 1 and 16, Ovsiyenko teaches and discloses a method and system (figures 1 and 7) comprising: a processor (processor, figure 1), and memory (memory, figure 1) accessible to the processor and having instructions stored therein, execution of which by the processor causes the system to perform operations including: 
associating at least one packet dispatch scheme (forwarding rule), of a plurality of packet dispatch schemes (multiple forwarding rules), with each of a plurality of network ingress ports of a network switching device (packet-forwarding network device; figures 1 and 7), such that a packet dispatch scheme associated with at least one network ingress port (input ports) of the plurality of network ingress ports includes separate packet forwarding information for each of a plurality of different packet flows (abstract; [0007]; [0106]; [0108]; [0109]; teaches associating one of a plurality of forwarding rules with an input port receiving a packet/flow); 
receiving, at the network switching device, a packet at a first network ingress port of the network switching device, the packet having originated at a source node (130, figure 1) on a network and being destined for a destination node (120/140, figure 1) on the network; determining, for the packet, a packet dispatch scheme associated with the first network ingress port, based on a flow with which the packet is associated; and forwarding, by the network switching device, the packet to a second port (output ports) of the network switching device according to the determined packet dispatch scheme (abstract; [0007]; [0106]; [0108]; [0109]; teaches receiving a packet/flow at a first input port of the packet-forwarding device and determining/matching the unique forwarding rule associated with the input port and the received packet/flow and forwarding the packet/flow accordingly; [0110]; [0111]).

Regarding claim 2, Ovsiyenko further teaches and discloses transmitting the packet, via the second port, to the destination node in response to determining that, according to the packet dispatch scheme, the second port is a network port of the network switching device, wherein the second port is communicatively coupled to the destination node (abstract; [0007]; [0106]; [0108]; [0109]; teaches forwarding the packet/flow according to the forwarding rule; [0110]; [0111]).

Regarding claim 17, Ovsiyenko further teaches and discloses wherein the operations further comprise at least one of: transmitting the packet, via the second port, to the destination node in response to determining that, according to the packet dispatch scheme, the second port is a network port of the network switching device, wherein the second port is communicatively coupled to the destination node; or transmitting the packet, via the second port, to an in-line tool in response to determining that, according to the packet dispatch scheme specific to the first port, the second port is an instrument port of the network switching device, wherein the instrument port is communicatively coupled to the in-line tool, and the in-line tool is associated with one of the plurality of specified sequences of in-line tools (abstract; [0007]; [0106]; [0108]; [0109]; teaches forwarding the packet/flow according to the forwarding rule; [0110]; [0111]).

Regarding claim 18, Ovsiyenko further teaches and discloses wherein the operations further comprise generating the plurality of packet dispatch schemes (abstract; [0007]; [0106]; [0108]; [0109]; teaches associating one of a plurality of forwarding rules with an input port receiving a packet/flow).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-5, 14, 15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over OVSIYENKO (U.S. Patent Application Publication # 2016/0344612 A1) in view of Shah (U.S. Patent Application Publication # 2016/0285973 A1).
Regarding claim 3, Ovsiyenko discloses the claimed invention, but may not expressly disclose transmitting the packet, via the second port, to an in-line tool in response to determining that, according to the packet dispatch scheme specific to the first port, the second port is an instrument port of the network switching device, wherein the second port is communicatively coupled to the in-line tool, and the in-line tool is associated with one of the plurality of specified sequences of in-line tools.
Nonetheless, in the same field of endeavor, Shah teaches and suggests transmitting the packet, via the second port, to an in-line tool (in-line service systems, 202, figures 2 and 6A) in response to determining that, according to the packet dispatch scheme specific to the first port, the second port is an instrument port of the network switching device, wherein the second port is communicatively coupled to the in-line tool, and the in-line tool is associated with one of the plurality of specified sequences of in-line tools ([0028]; [0046]; teaches generating a TCAM program, which defines how the data traffic is transmitting through the specific ports of the switch based on a sequence of the in-line service systems based on the received command, where the command indicates the sequential order of the in-line service systems).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate generating a TCAM program, which defines how the data traffic is transmitting through the specific ports of the switch based on a sequence of the in-line service systems based on the received command, where the command indicates the sequential order of the in-line service systems as taught by Shah with the method and packet-forwarding device as disclosed by Ovsiyenko or the purpose of optimizing processing of in-line service chain traffic, as suggested Shah.

Regarding claim 4, Ovsiyenko, as modified by Shah, discloses the claimed invention, but may not expressly disclose wherein the network switching device includes a plurality of instrument ports, each of the plurality of instrument ports communicatively coupled with one of a plurality of in-line tools.
Nonetheless, Shah further teaches and suggests wherein the network switching device includes a plurality of instrument ports, each of the plurality of instrument ports communicatively coupled with one of a plurality of in-line tools (figures 2 and 6A; [0024]; [0025]; [0026]; [0028]; figure 5; teaches transmitting the packet via one of ports 1-2, according to the routine service chain program, to the one of the in-line service systems associated with the specific port)

Regarding claim 5, Ovsiyenko, as modified by Shah, discloses the claimed invention, but may not expressly disclose wherein each of a plurality of in-line tools is communicatively coupled with two of a plurality of instrument ports of the network switching device.
Nonetheless, Shah further teaches and suggests wherein each of a plurality of in-line tools is communicatively coupled with two of a plurality of instrument ports of the network switching device (figures 2 and 6A; [0024]; [0025]; [0026]; [0028]; figure 5; teaches transmitting the packet via one of ports 1-2, according to the routine service chain program, to the one of the in-line service systems associated with the specific port).

Regarding claim 14, Ovsiyenko, as modified by Shah, discloses the claimed invention, but may not expressly disclose receiving user input specifying: a traffic flow; and a sequential order of in-line tools through which to route packets associated with the traffic flow; and in response to receiving the user input, generating a new packet dispatch scheme for each of the plurality of ports of the network switching device based on the user input.
Nonetheless, Shah further teaches and suggests receiving user input specifying: a traffic flow; and a sequential order of in-line tools through which to route packets associated with the traffic flow; and in response to receiving the user input, generating a new packet dispatch scheme for each of the plurality of ports of the network switching device based on the user input ([0028]; [0046]; teaches generating a TCAM program, which defines how the data traffic is transmitting through the specific ports of the switch based on a sequence of the in-line service systems based on the received command, where the command indicates the sequential order of the in-line service systems).

Regarding claim 15, Ovsiyenko, as modified by Shah, discloses the claimed invention, but may not expressly disclose configuring a switching fabric of the network switching device based on the new packet dispatch scheme.
Nonetheless, Shah further teaches and suggests configuring a switching fabric of the network switching device based on the new packet dispatch scheme (switch, 212, figures 2 and 3A) ([0024]; [0028]; [0046]).

Regarding claim 19, Ovsiyenko teaches and discloses a network switching device (packet-forwarding network device; figures 1 and 7) comprising: a plurality of network ports for communication with a plurality of nodes on a computer network (ports, figure 1); a switching fabric; a processor configured to perform or to cause the network switching device (figures 1 and 7) to perform operations comprising: associating at least one packet dispatch scheme (forwarding rule), of a plurality of packet dispatch schemes (multiple forwarding rules), with each of a plurality of network ingress ports of a network switching device (packet-forwarding network device; figures 1 and 7), such that a packet dispatch scheme associated with at least one network ingress port (input ports) of the plurality of network ingress ports includes separate packet forwarding information for each of a plurality of different packet flows (abstract; [0007]; [0106]; [0108]; [0109]; teaches associating one of a plurality of forwarding rules with an input port receiving a packet/flow); 
receiving, at the network switching device, a packet at a first network ingress port of the network switching device, the packet having originated at a source node (130, figure 1) on a network and being destined for a destination node (120/140, figure 1) on the network; determining, for the packet, a packet dispatch scheme associated with the first network ingress port, based on a flow with which the packet is associated; and forwarding, by the network switching device, the packet to a second port (output ports) of the network switching device according to the determined packet dispatch scheme (abstract; [0007]; [0106]; [0108]; [0109]; teaches receiving a packet/flow at a first input port of the packet-forwarding device and determining/matching the unique forwarding rule associated with the input port and the received packet/flow and forwarding the packet/flow accordingly; [0110]; [0111]).
However, Ovsiyenko may not expressly disclose a plurality of instrument ports for communication with a plurality of in-line tools.
Nonetheless, in the same field of endeavor, Shah teaches and suggests a plurality of instrument ports for communication with a plurality of in-line tools ([0028]; [0046]; teaches generating a TCAM program, which defines how the data traffic is transmitting through the specific ports of the switch based on a sequence of the in-line service systems based on the received command, where the command indicates the sequential order of the in-line service systems).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate generating a TCAM program, which defines how the data traffic is transmitting through the specific ports of the switch based on a sequence of the in-line service systems based on the received command, where the command indicates the sequential order of the in-line service systems as taught by Shah with the method and packet-forwarding device as disclosed by Ovsiyenko or the purpose of optimizing processing of in-line service chain traffic, as suggested Shah.

Regarding claim 20, Ovsiyenko, as modified by Shah, further teaches and suggests wherein the operations further comprise at least one of: transmitting the packet, via the second port, to the destination node in response to determining that, according to the packet dispatch scheme, the second port is a network port of the network switching device, wherein the second port is communicatively coupled to the destination node; or transmitting the packet, via the second port, to an in-line tool in response to determining that, according to the packet dispatch scheme specific to the first port, the second port is an instrument port of the network switching device, wherein the instrument port is communicatively coupled to the in-line tool, and the in-line tool is associated with one of the plurality of specified sequences of in-line tools (abstract; [0007]; [0106]; [0108]; [0109]; teaches forwarding the packet/flow according to the forwarding rule; [0110]; [0111]).
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over OVSIYENKO (U.S. Patent Application Publication # 2016/0344612 A1) in view of Haddad et al. (hereinafter Haddad) (U.S. Patent Application Publication # 2017/0134265 A1).
Regarding claim 6, Ovsiyenko discloses the claimed invention, but may not expressly disclose receiving first user input that specifies: a first traffic flow; and a first sequential order of in-line tools through which to route packets associated with the first traffic flow; receiving second user input that specifies: a second traffic flow; and a second sequential order of in-line tools through which to route packets associated with the second traffic flow; wherein the second sequential order is different from the first sequential order.
Nonetheless, in the same field of endeavor, Haddad teaches and suggests receiving first user input (subscriber policies; [0024]; “…one or more inline services that are placed within the network 100 relative to the data nodes which the incoming subscriber data flows 102-1 to 102-N may be required to traverse in a sequential order based on subscriber and/or operator policies…”; figure 3A) that specifies: a first traffic flow; and a first sequential order of in-line tools through which to route packets associated with the first traffic flow; receiving second user input (subscriber policies; [0024]; “…one or more inline services that are placed within the network 100 relative to the data nodes which the incoming subscriber data flows 102-1 to 102-N may be required to traverse in a sequential order based on subscriber and/or operator policies…”; figure 3A) that specifies: a second traffic flow; and a second sequential order of in-line tools through which to route packets associated with the second traffic flow; wherein the second sequential order is different from the first sequential order (figure 3A; [0024]; [0031]; teaches a plurality of user/subscriber policies which identify a particular flow and a sequential order of inline services in which the data flows are to traverse, wherein the plurality of sequential orders are different).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate plurality of user/subscriber policies which identify a particular flow and a sequential order of inline services in which the data flows are to traverse, wherein the plurality of sequential orders are different as taught by Haddad with the method and switch for defining how the data traffic is transmitting through the specific ports of the switch based on a sequence of the in-line service systems as disclosed by Ovsiyenko for the purpose of configuring the service chaining if the data flow needs to traverse more than one inline service and properly transmitting the data flow according to subscriber policies, as suggested Haddad.

Regarding claim 7, Ovsiyenko, as modified by Haddad, discloses the claimed invention, but may not expressly disclose in response to at least one of the first user input or the second user input, generating the plurality of packet dispatch schemes.
Nonetheless, Haddad further teaches and suggests in response to at least one of the first user input or the second user input, generating the plurality of packet dispatch schemes (subscriber policies; [0024]; “…one or more inline services that are placed within the network 100 relative to the data nodes which the incoming subscriber data flows 102-1 to 102-N may be required to traverse in a sequential order based on subscriber and/or operator policies…”; [0031]; figure 3A).

Regarding claim 8, Ovsiyenko, as modified by Haddad, further teaches and suggests wherein the first traffic flow is a first segment of network traffic comprising packets that satisfy a specified first criterion and wherein the second traffic flow is a second segment of network traffic comprising packets that satisfy a specified second criterion, and wherein the specified first criterion is different from the specified second criterion (abstract; [0007]; [0106]; [0108]; [0109]; teaches receiving a packet/flow at a first input port of the packet-forwarding device and determining/matching the unique forwarding rule associated with the input port and the received packet/flow and forwarding the packet/flow accordingly; [0110]; [0111]).

Regarding claim 9, Ovsiyenko, as modified by Haddad, discloses the claimed invention, but may not expressly disclose wherein the specified first criterion and specified second criterion are based on one or more of: a source node identifier, a destination node identifier, a unique packet identifier, a packet length, a transmission protocol, a priority level identifier, payload data, or an application port setting.
Nonetheless, Haddad further teaches and suggests wherein the specified first criterion and specified second criterion are based on one or more of: a source node identifier, a destination node identifier, a unique packet identifier, a packet length, a transmission protocol, a priority level identifier, payload data, or an application port setting (figure 3A; [0024]; [0031]; teaches a specific path identifier associated with a particular data packet flow; SPID-1; SPID-2).

Regarding claim 10, Ovsiyenko, as modified by Haddad, discloses the claimed invention, but may not expressly disclose wherein each of a plurality of in-line tools is included no more than one time in each of the first sequential order of in-line tools and the second sequential order of in-line tools.
Nonetheless, Haddad further teaches and suggests wherein each of a plurality of in-line tools is included no more than one time in each of the first sequential order of in-line tools and the second sequential order of in-line tools (subscriber policies; [0024]; “…one or more inline services that are placed within the network 100 relative to the data nodes which the incoming subscriber data flows 102-1 to 102-N may be required to traverse in a sequential order based on subscriber and/or operator policies…”; [0031]; figure 3A).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over OVSIYENKO (U.S. Patent Application Publication # 2016/0344612 A1) in view of Zhang et al. (hereinafter Zhang) (U.S. Patent Application Publication # 2016/0149788 A1).
Regarding claim 11, Ovsiyenko discloses the claimed invention, but may not expressly disclose wherein the forwarding is performed via a programmable switching fabric in the network switching device.
Nonetheless, in the same field of endeavor, Zhang teaches and discloses wherein the forwarding is performed via a programmable switching fabric in the network switching device (switch fabric, 811, figure 8; [0052]; [0121]; figure 8). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a switching fabric within the network device as taught by Zhang with the method and switch as disclosed by Ovsiyenko for the purpose of transmitting the data traffic within the network device from port to port.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over OVSIYENKO (U.S. Patent Application Publication # 2016/0344612 A1) in view of TREMBLAY et al. (hereinafter Tremblay) (U.S. Patent Application Publication # 2015/0334045 A1).
Regarding claim 12, Ovsiyenko discloses the claimed invention, but may not expressly disclose determining that the packet is associated with a first traffic flow by determining that the packet includes a tag indicative of the first traffic flow.
Nonetheless, in the same field of endeavor, Tremblay teaches and discloses determining that the packet is associated with a first specified flow of the plurality of specified flows by determining that the packet includes a tag indicative of the first specified flow ([0021]; [0055]; [0056]; teaching tagging incoming packets with flow identifiers).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate tagging a flow as taught by Tremblay with the method as disclosed by Ovsiyenko for the purpose of providing identification and processing of incoming flows.

Regarding claim 13, Ovsiyenko, as modified by Tremblay, discloses the claimed invention, but may not expressly disclose after forwarding the packet to the second port, removing the tag from the packet in response to determining that, according to the packet dispatch scheme, the second port is a network port of the network switching device, the network port communicatively coupled to the destination node; and transmitting the packet without the tag, via the second port, to the destination node.
Nonetheless, Tremblay further teaches and suggests after forwarding the packet to the second port, removing the tag from the packet in response to determining that, according to the packet dispatch scheme, the second port is a network port of the network switching device, the network port communicatively coupled to the destination node; and transmitting the packet without the tag, via the second port, to the destination node ([0021]; [0055]; [0056]; [0060]; teaching tagging incoming packets with flow identifiers to process the forwarding rules).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 16-19 of U.S. Patent No. 10,986,039 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are equivalent in scope and embodiment and are anticipated by the claims of the patent.  
Instant Application (17/228,548)
U.S. Patent No. 10,986,039 B2
Claim 1
Claim 1
A method comprising: associating at least one packet dispatch scheme, of a plurality of packet dispatch schemes, with each of a plurality of network ingress ports of a network switching device, such that a packet dispatch scheme associated with at least one network ingress port of the plurality of network ingress ports includes separate packet forwarding information for each of a plurality of different packet flows; receiving, at the network switching device, a packet at a first network ingress port of the network switching device, the packet having originated at a source node on a network and being destined for a destination node on the network; determining, for the packet, a packet dispatch scheme associated with the first network ingress port, based on a flow with which the packet is associated; and forwarding, by the network switching device, the packet to a second port of the network switching device according to the determined packet dispatch scheme.
A method comprising: receiving, at a network switch appliance, first user input that specifies: a first traffic flow; and a first sequential order of in-line tools through which to route packets associated with the first traffic flow; receiving, at the network switch appliance, second user input that specifies: a second traffic flow; and a second sequential order of in-line tools through which to route packets associated with the second traffic flow; wherein the second sequential order is different from the first sequential order; in response to at least one of the first user input that specifies the first traffic flow and the first sequential order of in-line tools or the second user input that specifies the second traffic flow and the second sequential order of in-line tools, generating, by the network switch appliance, a separate packet dispatch scheme for each of a plurality of ports of the network switch appliance based on the first user input and the second user input, to produce a plurality of packet dispatch schemes, wherein the packet dispatch scheme for at least one port of the plurality of ports includes separate packet forwarding information for each of a plurality of different packet flows; receiving, at the network switch appliance, a packet at a first port of a plurality of ports of a network switch appliance; wherein the packet originated at a source node on a computer network and is destined for a destination node on the computer network; and forwarding, by the network switch appliance, the packet to a second port of the plurality of ports of the network switch appliance according to a packet dispatch scheme, of the plurality of packet dispatch schemes, that is specific to the first port.
Claim 2 is anticipated by claim 2 of the patent.
Claim 3 is anticipated by claim 3 of the patent.
Claim 4 is anticipated by claim 4 of the patent.
Claim 5 is anticipated by claim 8 of the patent.
Claim 6 is anticipated by claim 1 of the patent.
Claim 7 is anticipated by claim 1 of the patent.
Claim 8 is anticipated by claim 5 of the patent.
Claim 9 is anticipated by claim 6 of the patent.
Claim 10 is anticipated by claim 7 of the patent.
Claim 11 is anticipated by claim 9 of the patent.
Claim 12 is anticipated by claim 10 of the patent.
Claim 13 is anticipated by claim 11 of the patent.
Claim 14 is anticipated by claim 12 of the patent.
Claim 15 is anticipated by claim 13 of the patent.
Claim 16
Claim 16
A system comprising: a processor, and memory accessible to the processor and having instructions stored therein, execution of which by the processor causes the system to perform operations including: associating at least one packet dispatch scheme, of a plurality of packet dispatch schemes, with each of a plurality of network ingress ports of a network switching device, such that a packet dispatch scheme associated with at least one network ingress port of the plurality of network ingress ports includes separate packet forwarding information for each of a plurality of different packet flows; receiving, at the network switching device, a packet at a first network ingress port of the network switching device, the packet having originated at a source node on a network and being destined for a destination node on the network; determining, for the packet, a packet dispatch scheme associated with the first network ingress port, based on a flow with which the packet is associated; and forwarding, by the network switching device, the packet to a second port of the network switching device according to the determined packet dispatch scheme.
A system comprising: a processor, and memory accessible to the processor and having instructions stored therein, execution of which by the processor causes the system to: receive, at a network switch appliance, first user input specifying: a first traffic flow; and a first sequential order of in-line tools through which to route packets associated with the first traffic flow; receive, at the network switch appliance, second user input specifying: a second traffic flow; and a second sequential order of in-line tools through which to route packets associated with the second traffic flow; wherein the second sequential order is different from the first sequential order; in response to at least one of the first user input that specifies the first traffic flow and the first sequential order of in-line tools or the second user input that specifies the second traffic flow and the second sequential order of in-line tools, generate, by the network switch appliance, a separate packet dispatch scheme for each of a plurality of ports of the network switch appliance based on the first user input and the second user input, to produce a plurality of packet dispatch schemes, wherein the packet dispatch scheme for at least one port of the plurality of ports includes separate packet forwarding information for each of a plurality of different packet flows; receive, at the network switch appliance, a packet at a first port of a plurality of ports of a network switch appliance, wherein the packet originated at a source node on a computer network and is destined for a destination node on the computer network; and forward, by the network switch appliance, the packet to a second port of the plurality of ports of the network switch appliance according to a packet dispatch scheme, of the plurality of packet dispatch schemes, that is specific to the first port.
Claim 17 is anticipated by claims 2 and 3 of the patent.
Claim 18 is anticipated by claim 16 of the patent.
Claim 19
Claim 17
A network switching device comprising: a plurality of network ports for communication with a plurality of nodes on a computer network; a plurality of instrument ports for communication with a plurality of in-line tools; a switching fabric; a processor configured to perform or to cause the network switching device to perform operations comprising: associating at least one packet dispatch scheme, of a plurality of packet dispatch schemes, with each of a plurality of network ingress ports of a network switching device, such that a packet dispatch scheme associated with at least one network ingress port of the plurality of network ingress ports includes separate packet forwarding information for each of a plurality of different packet flows; receiving a packet at a first network ingress port of the network switching device, the packet having originated at a source node on a network and being destined for a destination node on the network; determining, for the packet, a packet dispatch scheme associated with the first network ingress port, based on a flow with which the packet is associated; and forwarding, by the network switching device, the packet to a second port of the network switching device according to the determined packet dispatch scheme.
 A network switch appliance comprising: a plurality of network ports for communication with a plurality of nodes on a computer network; a plurality of instrument ports for communication with a plurality of in-line tools; a switching fabric; a processor, and memory having instructions stored thereon which when executed by the processor, cause the network switch appliance to: receive first user input that specifies: a first traffic flow; and a first sequential order of in-line tools through which to route packets associated with the first traffic flow; receive second user input that specifies: a second traffic flow; and a second sequential order of in-line tools through which to route packets associated with the second traffic flow; wherein the second sequential order is different from the first sequential order; in response to at least one of the first user input that specifies the first traffic flow and the first sequential order of in-line tools or the second user input that specifies the second traffic flow and the second sequential order of in-line tools, generate a separate packet dispatch scheme for each of the plurality of network ports and instrument ports of the network switch appliance based on the first user input and the second user input, to produce a plurality of packet dispatch schemes, wherein the packet dispatch scheme for at least one port of the plurality of ports includes separate packet forwarding information for each of a plurality of different packet flows; receive a packet at a first port of the network switch appliance, the first port being one of the plurality of network ports or instrument ports of the network switch appliance; wherein the packet originated at a source node on the computer network and is destined for a destination node on the computer network; and forward the packet, via the switching fabric, to a second port of the network switch appliance according to a packet dispatch scheme, of the plurality of packet dispatch schemes, that is specific to the first port, wherein the second port is one of the plurality of network ports or instrument ports of the network switch appliance.
Claim 20 is anticipated by claims 18 and 19 of the patent.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
September 29, 2022